Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 1 of 11 PageID# 1016



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION



ROY COCKRUM,         ET AL .,


                                Plaintiffs,
                      v.                                   Case No. 3:18-cv-484-HEH

DONALD J. TRUMP FOR PRESIDENT, INC.,

                                Defendant.




          DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                   BRIEF IN SUPPORT OF MOTION
                   REGARDING PRIVILEGE LOGS



Jeffrey Baltruzak                                  Michael A. Carvin
JONES DAY                                          William D. Coglianese
500 Grant Street, Suite 4500                       Nikki L. McArthur
Pittsburgh, PA 15219                               JONES DAY
(412) 391-3939                                     51 Louisiana Avenue, NW
jbaltruzak@jonesday.com                            Washington, DC 20001
                                                   (202) 879-3939
                                                   macarvin@jonesday.com
                                                   wcoglianese@jonesday.com
                                                   nmcarthur@jonesday.com

                           Counsel for Donald J. Trump for President, Inc.
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 2 of 11 PageID# 1017



                                      INTRODUCTION

       In this motion, Defendant Donald J. Trump for President, Inc. (the Campaign) requests

two items of relief. First, the Campaign respectfully asks the Court to modify Pretrial Schedule

A’s provision regarding the timing of producing privilege logs. The Campaign fully understands

that it is required to produce a privilege log when asserting attorney-client privilege, attorney

work-product protection, and other privileges under the Federal Rules. Pretrial Schedule A, how-

ever, requires the production of the log within 15 days after the service of the discovery request.

That deadline is simply unworkable in light of the likely volume and complexity of discovery in

this case. The Campaign instead proposes that the privilege log should be due 14 days following

the corresponding production of documents.

       Second, the Campaign respectfully asks the Court to clarify that the requirement to pro-

duce a privilege log is inapplicable to a claim that documents are protected under the First

Amendment. For one thing, requiring a party claiming the protection of the First Amendment to

produce a privilege log would itself violate the First Amendment. And even if the Court con-

cludes that the privilege-log requirement applies, the Court should exercise its discretionary au-

thority to waive that requirement—a requirement that, in the context of the First Amendment

right, would impose severe burdens but yield few (if any) offsetting benefits.

                                         ARGUMENT

I.     The Court Should Modify the Deadline for Producing a Privilege Log.

       Federal Rule of Civil Procedure 26(b)(5) and Pretrial Schedule A (Dkt. 68-1) both require

parties asserting privilege to produce a privilege log. The Campaign recognizes that these provi-

sions require a party to produce a privilege log when it asserts attorney-client privilege, attorney

work-product protection, or other evidentiary privileges under the common law.




                                                 1
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 3 of 11 PageID# 1018



       Pretrial Schedule A, however, imposes the further requirement that a privilege log must

be served within 15 days of the request for production. See Dkt. 68-1 at 4 (“the privilege log

[must be] served with the objections to the requests for production”); Local Civil Rule 26 (“any

objection … shall be served within fifteen (15) days after the service of the … request”). The

Campaign respectfully submits that this deadline is not workable in a case of this complexity. For

instance, in a filing in the Roger Stone case, Special Counsel Robert Mueller stated that discov-

ery in that criminal case would be “both voluminous and complex,” because it would encompass

“several terabytes of information” and “communications … span[ning] several years.” U.S.

Speedy Trial Motion, United States v. Stone, No. 1:19-cr-18, Dkt. 19 (D.D.C. Jan. 31, 2019). The

discovery in this civil case is likely to be even more voluminous and complex, because the limits

on civil discovery are looser than the limits on criminal discovery. Indeed, the Court acknowl-

edged the likely complexity of discovery in this case at the hearing on the motion to stay discov-

ery, where it raised the possibility of appointing a special master to oversee discovery. In light of

the likely volume and complexity of discovery, it would take far more than 15 days to collect re-

sponsive documents, review them for privilege, determine which documents to withhold, and

prepare a log of the withheld documents.

       This is particularly true given the exceedingly broad discovery requests that Plaintiffs

have already propounded. Many of the requests are even broader than those that these same

Plaintiffs propounded in their first (failed) attempt at litigating this case, in the district court in

the District of Columbia. There, Judge Huvelle rightly recognized that even those narrower re-

quests “ask[ed] for everything under the sky,” representing an “ill-defined,” “overly broad,” “not

narrowly tailored,” “wide-ranging,” “thinly-veiled,” “speculative,” “overreaching” “fishing ex-

pedition.” Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158, 187–89 (D.D.C.




                                                  2
 Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 4 of 11 PageID# 1019



2018). Although the parties are still meeting and conferring about Plaintiffs’ pending requests,

the sweeping breadth of those requests underscores how unlikely it is that the Campaign could

produce a privilege log within 15 days.

       The Campaign proposes that the privilege log should instead be due 14 days after the cor-

responding production of documents by a party. This will allow the parties to produce documents

faster because they will not be required to produce a log simultaneously with the production. The

parties will still have more than sufficient time to resolve any privilege disputes.

II.     The Court should also clarify that a party asserting protection under the First
        Amendment need not produce a privilege log.

       Separately, the Court should enter an order clarifying that, when a party asserts that the

First Amendment protects it against the compelled disclosure of a document, the party is not re-

quired to list that document on a privilege log.

       A.      Applying the privilege-log requirement to the First Amendment right would
               itself violate the First Amendment.

       1. “Compelled disclosures concerning protected First Amendment political associations

have a profound chilling effect on the exercise of political rights.” Perry v. Schwarzenegger, 591

F.3d 1126, 1135 (9th Cir. 2009). Where a party claims protection under the First Amendment,

enforcing the privilege-log requirement would itself violate that party’s First Amendment rights.

In order to comply with Pretrial Schedule A, a party would be required to disclose “the date, the

author, the identity of each recipient, including their job titles at the pertinent time, and the

claimed basis for its protection.” Dkt. 68-1 at 4. The problem is that these disclosures would

themselves reveal information that is protected by the First Amendment. For example, the “com-

pelled disclosure of affiliation” with a political campaign is a “restraint on freedom of associa-

tion” and thus violates the First Amendment. NAACP v. Alabama ex rel. Patterson, 357 U.S. 449,

462 (1958); see, e.g., Perry, 591 F.3d at 1134 (noting that even the district court, which rejected


                                                   3
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 5 of 11 PageID# 1020



the claim that the First Amendment shielded political campaign communications, agreed that

“the identities” were protected). Disclosing “the author” and “the identity of each recipient”

would violate that right.

       Similarly, the First Amendment protects the right of members of a political campaign to

“exchange ideas and formulate strategy” in private. Perry, 591 F.3d at 1142. Disclosing “the date”

and “the pertinent time” of each communication would violate that privacy. It would reveal to the

Campaign’s political adversaries what members of the Campaign were discussing at each step

during the presidential campaign. For example, if (hypothetically) the Campaign were to with-

hold a large set of documents discussing the WikiLeaks release, all dated the night before a cam-

paign rally, the Campaign’s political adversaries would be able to infer that the Campaign was

discussing whether then-candidate Donald Trump should have discussed the emails at that par-

ticular rally. Allowing the Campaign’s political opponents to intrude so deeply into the Cam-

paign’s formulation of political strategy violates elementary principles of freedom of association.

       These concerns are not hypothetical. Plaintiffs’ first set of document requests seeks a lita-

ny of materials that go to the very heart of the Campaign’s First Amendment rights.1

          Plaintiffs seek, for instance, “[a]ll documents relating to the publication or any other
           use … of e-mails or other documents, or the contents thereof, taken from the DNC.”
           Ex. A at 6, ¶ 9 (emphasis added). The leaked materials, of course, were of tremendous
           public interest and became a focal point in the 2016 presidential campaign. To require
           the Campaign to provide insight into its process of assessing the materials that had
           leaked and considering their strategic implications would be at odds with the Cam-
           paign’s right to “exchange ideas and formulate strategy.” Perry, 591 F.3d at 1142.



1
  The Campaign does not attempt to set forth its full First Amendment objection to any particular
request at this juncture. The Court has instructed that its ruling on the Campaign’s motion to
dismiss is imminent, and that the ruling “may very well narrow the scope of discovery and nar-
row the scope of documents that are being requested.” It would be premature for the Campaign
to guess at which of Plaintiffs’ requests (if any) will remain viable. The examples discussed
above are offered simply to illustrate the very real First Amendment concerns that the privilege-
log requirement implicates in this case.


                                                 4
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 6 of 11 PageID# 1021



          Plaintiffs seek “[a]ll documents from 2016 discussing or relating to any assistance
           that The Trump Campaign had provided, would provide, or could provide to Russia,
           including but not limited to influencing or attempting to influence any party platform.”
           Ex. A at 9, ¶ 37 (emphasis added). Even setting aside the impossibility of—and the
           constitutional problems inherent in—a court attempting to decide whether a political
           party’s platform “assist[s]” some foreign nation, providing a privilege log that details
           which individuals discussed the party’s platform would enable Plaintiffs to invade the
           Campaign’s core right to shape its political message in order to appeal to voters. See
           Perry, 591 F.3d at 1138 (“A political campaign’s communications and activities ‘en-
           compass a vastly wider range of sensitive material’ protected by the First Amendment
           than would be true in the normal discovery context.”) (internal citation omitted).

          Plaintiffs also seek “[d]ocuments sufficient to identify all of The Trump Campaign’s
           directors, officers, and employees from 2015 to the present.” Ex. A at 5, ¶ 1 (emphasis
           added). Plaintiffs have taken the position during meet-and-confer discussions that
           “employees” include individuals who were not paid—meaning that Plaintiffs seek to
           know every individual who volunteered for the Campaign at any point over the past
           four years. This is irreconcilable with the Supreme Court’s recognition that “com-
           pelled disclosure of affiliation” with a political campaign is an unconstitutional “re-
           straint on freedom of association.” NAACP, 357 U.S. at 462; Perry, 591 F.3d at 1135.

       The First Amendment protects the Campaign from being forced down this path.

       2. The foregoing is entirely consistent with Rule 26(b)(5), the ultimate source of the re-

quirement to produce privilege logs. As an initial matter, the Rule expressly declares that a party

providing a privilege log cannot be required to “reveal[] information itself privileged or protect-

ed.” Fed. R. Civ. P. 26(b)(5)(A)(ii). So where, as here, creation of a privilege log would neces-

sarily entail “revealing information itself privileged or protected,” the Rule itself suspends the

privilege-log requirement.

       More broadly, Rule 26’s conception of privilege specifically contemplates heightened

protection for privileges grounded in the Constitution. The Rule requires production of a privi-

lege log when a person “claim[s] that the information is privileged.” This is the means of effec-

tuating the right, set forth in Rule 26(b)(1), to limit discovery to “nonprivileged matters.” “The

privileges referred to in Rule 26(b)(1) are those privileges embodied in Rule 501 of the Federal

Rules of Evidence.” Maertin v. Armstrong World Indus., Inc., 172 F.R.D. 143, 146 (D.N.J. 1997);



                                                5
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 7 of 11 PageID# 1022



see also Matter of Int’l Horizons, Inc., 689 F.2d 996, 1002 (11th Cir. 1982) (“The meaning of the

term ‘privileged’ under Rule 26(b)(1) is determined by reference to the Federal Rules of Evi-

dence,” and specifically “Federal Rule of Evidence 501,” which “sets forth the rules of eviden-

tiary privilege as they are to be applied in federal courts.”). And Rule 501, in turn, provides that

“[t]he common law … governs a claim of privilege unless … the United States Constitution”

“provides otherwise.” Fed. R. Evid. 501 (emphasis added). This confirms both that the Federal

Rules contemplate—as they must—privileges grounded in the Constitution, and that any consti-

tutional privilege supersedes the normal procedures for protecting judicially developed privileges.

Both conclusions are of course essential, given the Constitution’s role as “the supreme law of the

land.” U.S. Const. art. VI, § 2.

       3. This conclusion finds further support in the Rules Enabling Act, which states that the

“rules shall not abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2072(b). If the

privilege-log requirement were interpreted to apply to the First Amendment privilege, Rule

26(b)(5) would “abridge … or modify” the “substantive right” to freedom of speech—specifically,

by depriving a party of that right unless the party takes the step of filing a privilege log.

                                   *       *       *       *       *

       For all of these reasons, the Campaign respectfully requests that the Court enter an order

clarifying that the First Amendment protects the Campaign from having to produce a privilege

log to the extent that it claims responsive documents are protected by the First Amendment.

       B.      Even assuming that the privilege-log requirement otherwise applies, this
               Court should exercise its discretionary authority to waive that requirement.

       Even if the Court were to conclude that the privilege-log requirement applies to claims of

privilege under the First Amendment, the Court should exercise its inherent authority to waive

that requirement. As the district court explained in Perry v. Schwarzenegger, “no rule prevents



                                                   6
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 8 of 11 PageID# 1023



the court from waiving the privilege log requirement.” 268 F.R.D. 344, 353 (N.D. Cal. 2010).

The court in that case thus exercised its discretionary authority to grant such a waiver, in order to

“reduce the burden” on organizations that had taken part in the political campaign against Cali-

fornia’s Proposition 8. Id. The same waiver would be warranted here.

        A waiver is justified because of the unique features that distinguish the First Amendment

“privilege” from other evidentiary privileges. The evidentiary privileges to which the privilege-

log requirement ordinarily applies—attorney-client, priest-penitent, and so forth—are generally

relationship-based. These privileges apply only where the communication is made in the context

of a specific type of relationship, and only where the communication and the relationship satisfy

various technical requirements. The privilege-log requirement ensures that the opposing party

can test whether the party claiming privilege has satisfied all of these technical requirements. For

example, in the context of attorney-client privilege, it enables the opposing party to test whether

one participant in the communication was really an attorney, whether the other participant was

really a client, whether the subject-matter really related to the provision of legal advice, and so

forth. The First Amendment right to maintain the privacy of one’s associations, by contrast, is

fundamentally different. It is a structural privilege rooted in the claiming party’s identity as a

political campaign—not in the technicalities of the relationship between the specific individuals

involved in the communication. As a result, there is no need for a privilege log complete with

dates, times, and identities.

        A waiver is also justified because of the severe burdens that the privilege-log requirement

would impose on the Campaign. Ordinary evidentiary privileges, such as the attorney-client priv-

ilege, are likely to apply only to a discrete set of materials. And those materials are relatively

easy to identify in the course of reviewing potentially responsive documents: communications




                                                 7
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 9 of 11 PageID# 1024



between an attorney and client are potentially subject to the attorney-client privilege, documents

produced by an attorney custodian are potentially subject to the attorney work-product protection,

and so on. The subset of documents that raise one of these flags can then be reviewed for poten-

tial inclusion in a privilege log. In contrast, the First Amendment would protect a vast range of

materials produced by a political campaign—every communication about campaign tactics, eve-

ry memo about long-term strategy, and every discussion about campaign messaging, for starters.

And there is no straightforward means of flagging those documents that the First Amendment

protects—the documents or communications of literally any individual associated with a political

campaign could be subject to this protection. A proper privilege log would thus necessitate a full-

blown analysis of the substance of every single responsive document. Requiring the Campaign to

undertake this process would be exceedingly burdensome—a conclusion that is driven home by

Plaintiffs’ quite aggressive (to say the least) approach to discovery. Supra at 2–3. Just as the court

did in Perry, the Court should “waiv[e] the privilege log requirement” in order to “reduce the

burden on the [Campaign].” 268 F.R.D. at 353.

       At a minimum, the Court should not require the Campaign to produce a privilege log for

materials protected under the First Amendment until after the Court has ruled on the Campaign’s

pending motion to dismiss. Until that ruling issues, the Campaign cannot know what documents

are conceivably responsive to any requests. Further, the First Amendment privilege’s applicabil-

ity depends on a balancing test under which “the burdens imposed on individuals and associa-

tions” are balanced “against the significance of the interest in disclosure.” Perry, 591 F.3d at

1140; see also, e.g., AFL-CIO v. F.E.C., 333 F.3d 168, 176 (D.C. Cir. 2003) (same). It is, of

course, impossible to assess “the significance of the interest in disclosure”—and thus to conduct

any balancing—until the Court has ruled on the extent to which Plaintiffs’ claims can proceed.




                                                  8
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 10 of 11 PageID# 1025



                                        CONCLUSION

         The Campaign respectfully requests that the Court (1) modify Pretrial Schedule A’s pro-

vision regarding the timing of producing privilege logs, such that the parties’ privilege logs shall

be due 14 days following the corresponding document production; and (2) clarify that the re-

quirement to produce a privilege log is inapplicable to a claim that documents are protected un-

der the First Amendment.




Dated:    February 26, 2019                          Respectfully submitted,

                                                     /s/ Nikki L. McArthur
Jeffrey Baltruzak*                                   Michael A. Carvin*
JONES DAY                                            William D. Coglianese*
500 Grant Street, Suite 4500                         Nikki L. McArthur (Virginia Bar No. 84174)
Pittsburgh, PA 15219                                 JONES DAY
(412) 391-3939                                       51 Louisiana Avenue, NW
jbaltruzak@jonesday.com                              Washington, DC 20001
                                                     (202) 879-3939
                                                     macarvin@jonesday.com
                                                     wcoglianese@jonesday.com
                                                     nmcarthur@jonesday.com

                                                     * Pro hac vice

                         Counsel for Donald J. Trump for President, Inc.




                                                 9
Case 3:18-cv-00484-HEH Document 99 Filed 02/26/19 Page 11 of 11 PageID# 1026



                                  CERTIFICATE OF SERVICE

           I certify that on February 26, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.


Dated:      February 26, 2019                      /s/ Nikki L. McArthur
                                                   Nikki L. McArthur
                                                   Counsel for Donald J. Trump for President, Inc.
